Citation Nr: 1215910	
Decision Date: 05/02/12    Archive Date: 05/10/12

DOCKET NO.  08-38 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for bilateral hearing loss disability.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Service


WITNESSES AT HEARING ON APPEAL

Appellant and his son-in-law


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from April 1954 to January 1957.

This matter came before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Veteran testified before the undersigned Veterans Law Judge at the RO in September 2011.

In January 2012 the Board reopened the Veteran's claim of entitlement to service connection for bilateral hearing loss disability and remanded the issue for development.  The appeal  has been returned to the Board for appellate consideration.
  

FINDING OF FACT

There is an approximate balance of positive and negative evidence as to whether the Veteran's bilateral hearing loss disability had its onset during service.


CONCLUSION OF LAW

Resolving doubt in favor of the Veteran, bilateral hearing loss disability was incurred during service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In light of the Board's grant of the Veteran's claims of entitlement to service connection, further discussion of VA's duties to notify and assist with respect to this issue is not required.

Analysis

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service); 38 C.F.R. § 3.303.  To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   

Under § 3.303(b), an alternative method of establishing the second and/or third element is through a demonstration of continuity of symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495-97; see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  

Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).  However, "[a] determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).

Service incurrence or aggravation of diseases of the central nervous system may be presumed to have been incurred or aggravated if it is manifested to a compensable degree within a year of the Veteran's discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b). 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Board notes that the Court has observed that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The Board notes that service treatment records for the Veteran's Army service, with the exception of the report of his discharge examination, are apparently not available.  The U.S. Court of Appeals for Veterans Claims (Court) has held that in cases where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule where applicable.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  Here, the RO has notified the Veteran of the missing records and asked him to submit additional information which might be used to conduct a further search for records.  The analysis below has been undertaken with VA's heightened duty in mind.  The case law  does not, however, lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996). 

The Veteran contends that his current hearing loss disability is related to noise exposure during service.  On separation physical examination in December 1956 the Veteran's hearing acuity was tested as normal on whispered and spoken voice testing.  As discussed, no other service medical records are associated with the claims file.  In his April 2005 claim, the Veteran reported onset of his claimed hearing loss disability during service, and stated that he was treated at the Army Hospital in Mannheim, Germany.

VA treatment records show a current hearing loss disability for VA compensation purposes.  

During his September 2011 hearing, the Veteran testified that although his separation document reflected an occupational specialty of supply handler, he worked in petroleum supply while in Germany.  He stated that the pumps he worked were very noisy, and that he fueled large trucks.  He indicated that he did not initially have hearing protection, but that he started having trouble and sought treatment for hearing trouble and headaches.  He noted that following treatment, he was issued hearing protection but that it did not completely cancel out the noise.  He stated that he performed those duties from September 1955 to July 1956.  He noted that he visited home in March 1956 on emergency leave and that he experienced difficulty hearing and understanding speech.  He indicated that when he left service, he worked in a cotton mill but was involved in work that did not expose him to too much noise.  He noted that he had experienced trouble hearing as a young man and that it got worse over time.  

A VA examination was carried out in February 2012.  The Veteran's claims file was reviewed and the examiner elicited a history.  She concluded that she could not provide a medical opinion regarding the etiology of the Veteran's hearing loss without resorting to speculation.  She noted that the claims file had a normal whisper test in 1956 but that such test was invalid in that high frequency hearing loss could be present despite the Veteran passing the test.  She also noted that the Veteran reported having been medically treated during service for ear pain and hearing loss, but that there were no medical records in the Veteran's claims file.  She stated that the Veteran's military occupational specialty was suggestive of low impact of noise and that occupation after service was at a cotton mill.  

Having carefully reviewed the record, the Board finds that service connection for bilateral hearing loss disability is warranted.  In that regard, the Board observes that the Veteran has consistently reported onset of symptoms during service.  His statements and testimony indicate that he has experienced symptoms in the years since service.  The record reflects that there is a current diagnosis of hearing loss.  The VA examiner stated that she was unable to provide an opinion regarding the etiology of the Veteran's hearing loss disability without resorting to speculation.  She acknowledged the Veteran's report of treatment in service, but noted that no records were in the claims file with the exception of the report of the Veteran's discharge examination.  She indicated that the spoken and whispered voice test conducted a the time of the Veteran's separation was invalid and that high frequency hearing loss could be present even though the Veteran passed the test.  Upon consideration of the evidence, the Board concludes that it is in relative equipoise.  As such, the Board finds that service connection may be granted for the Veteran's bilateral hearing loss disability.


ORDER

Entitlement to service connection for bilateral hearing loss disability is granted.





____________________________________________
ROBERT E. SULLIVAN
 Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


